EXAMINER'S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan M. Benns (Reg. No. 53983) on 05/26/2022.
The application has been amended as follows: 
1. (Original) A method of sending a transmission configuration indication (TCI) state, applied to a network-side device, comprising: selecting, based on a link type, a channel, a Reference Signal (RS) type, or a Control Resource Set (CORESET), at least one TCI state from a plurality of candidate TCI states configured in advance, to establish a TCI state table, wherein, the TCI state table comprises correspondence relationship between the TCI state and an RS set, correspondence relationship among the TCI state, the RS set, and a Quasi-Co-Location (QCL) type, or correspondence relationship between the TCI state and a channel type;
sending the TCI state table and an identifier of the link type, the channel, the RS type or the CORESET corresponding to the TCI state table;
wherein after sending the TCI state table and the identifier of the link type, the channel, the RS type or the CORESET corresponding to the TCI state table, the method further comprises:
sending TCI state indication information, wherein the TCI state indication information carries a target TCI state in the TCI state table.
2. (Original) The method according to claim 1, wherein, before establishing the TCI state table, the method further comprises: sending configuration information corresponding to a plurality of candidate TCI states based on the link type;
wherein the plurality of candidate TCI states configured based on an uplink and the plurality of candidate TCI states configured based on a downlink are same or different.
3. (Original) The method according to claim 1, wherein, in a case that the TCI state table comprises the correspondence relationship between the TCI state and the RS set, each TCI state in the TCI state table corresponds to one or more RS sets, each RS set comprises one or more RSs.
4. (Cancelled)
5. (Original) The method according to claim 1, wherein, in a case that the TCI state table comprises the correspondence relationship among the TCI state, the RS set, and the QCL type, each TCI state in the TCI state table corresponds to a QCL type; or
in a case that the TCI state table comprises the correspondence relationship among the TCI state, the RS set, and the QCL type, each RS set in the TCI state table corresponds to a QCL type; or
in a case that the TCI state table comprises the correspondence relationship among the TCI state, the RS set, and the QCL type, at least one RS set in the TCI state table corresponds to a plurality of QCL types.
6.-9. (Cancelled)
10. (Original) The method according to claim 1, wherein, in a case that the target TCI state is used to indicate the TCI state of a control channel, the TCI state indication information is sent through a Radio Resource Control (RRC) message, or is sent jointly through a RRC message and a Media Access Control (MAC) Control Element (CE) message; or
in a case that the target TCI state is used to indicate the TCI state of a data channel, the TCI state indication information is sent through a Downlink Control Information (DCI) message or the TCI state indication information is sent through an RRC message, or is sent jointly through an RRC message and a MAC CE message;
wherein if the TCI state of the data channel is to be sent and the TCI state needs to be sent through the DCI message and a signaling field for sending the TCI state is disabled in the DCI message, then before sending the DCI message,
the methods further comprises: indicating, through sending an RRC message or a MAC CE message, the signaling field for sending the TCI state to be enabled in the DCI message.
11.-12. (Cancelled)
13. (Currently amended) The method according to claim [6] 1, wherein, in a case that the target TCI state is used to indicate the TCI state of a reference signal and a type of the reference signal belongs to a periodic reference signal or a semi-persistent reference signal, the TCI state indication information is sent through an RRC message, or is sent jointly through an RRC message and a MAC CE message;
in a case that the target TCI state is used to indicate the TCI state of the reference signal and the type of the reference signal belongs to an aperiodic reference signal, the TCI state indication information is sent through a DCI message.
14. -17. (Cancelled)
18. (Original) A method of sending a transmission configuration indication (TCI) state, applied to a terminal device, comprising: receiving a TCI state table and an identifier of a link type, a channel, a Reference Signal (RS) type or a Control Resource Set (CORESET) corresponding to the TCI state table, wherein the TCI state table is generated by a network-side device through selecting, based on the link type, the channel, the RS type or the CORESET, at least one TCI state from a plurality of candidate TCI states configured in advance, the TCI state table comprises correspondence relationship between a TCI state and an RS set, or correspondence relationship among the TCI state, the RS set, and a QCL type, or correspondence relationship between the TCI state and a channel type;
establishing a TCI state table corresponding to the link type, the channel, the RS type or the CORESET based on the TCI state table and the identifier of the link type, the channel, the RS type or the CORESET corresponding to the TCI state table;
wherein, after establishing the TCI state table, the method further comprises: receiving TCI state indication information, wherein the TCI state indication information carries a target TCI state in the TCI state table.
19. (Cancelled)
20. (Original) The method according to claim 18, wherein, in a case that the TCI state table comprises the correspondence relationship between the TCI state and the RS set, each TCI state in the TCI state table corresponds to one or more RS sets, and each RS set comprises one or more RSs;
in a case that one RS set of the one or more RS sets comprises a plurality of RSs, types of the plurality of RSs comprised in the RS set are same or different.
21. (Cancelled)
22. (Original) The method according to claim 18, wherein, in a case that the TCI state table comprises the correspondence relationship among the TCI state, the RS set, and the QCL type, each TCI state in the TCI state table corresponds to a QCL type; or
in a case that the TCI state table comprises the correspondence relationship among the TCI state, the RS set, and the QCL type, each RS set in the TCI state table corresponds to a QCL type; or
in a case that the TCI state table comprises the correspondence relationship among the TCI state, the RS set, and the QCL type, at least one RS set in the TCI state table corresponds to a plurality of QCL types.
23. -26. (Cancelled)
27. (Original) The method according to claim 18, wherein, in a case that the target TCI state is used to indicate the TCI state of a control channel, the TCI state indication information is received through a Radio Resource Control (RRC) protocol message, or is obtained through receiving a RRC message and a Media Access Control (MAC) Control Element (CE) message; or
in a case that the target TCI state is used to indicate the TCI state of a data channel, the TCI state indication information is received through an RRC message, or is obtained through receiving an RRC message and a MAC CE message, or is received through a Downlink Control Information (DCI) message.
28. (Original) The method according to claim 27, wherein, if reception for indicating the TCI state of a data channel is performed and the TCI state needs to be sent through the DCI message and a signaling field for sending the TCI state is disabled in the DCI message, then before receiving the DCI message, the methods further comprises:
receiving an indication of enabling the signaling field for sending the TCI state in the DCI message, through receiving an RRC message or a MAC CE message.
29. (Original) The method according to claim 27, wherein, in a case that the target TCI state is used to indicate the TCI state of a control channel, the target TCI state is further used to indicate the TCI state of a data channel.
30. (Original) The method according to claim 18, wherein, in a case that the target TCI state is used to indicate the TCI state of a reference signal and a type of the reference signal belongs to a periodic reference signal or a semi-persistent reference signal, the TCI state indication information is obtained through receiving a Radio Resource Control (RRC) message, or is obtained through receiving an RRC message and a Media Access Control (MAC) Control Element (CE) message, or
in a case that the target TCI state is used to indicate the TCI state of a reference signal and a type of the reference signal belongs to an aperiodic reference signal, the TCI state indication information is received through a Downlink Control Information (DCI) message.
31.-33. (Cancelled)
34. (Original) The method according to claim 30, wherein, if a time interval between a time point of receiving the DCI message carrying the target TCI state for indicating the TCI state of the aperiodic CSI-RS and a time point of receiving the aperiodic CSI-RS indicated by the target TCI state is greater than or equal to a pre-configured or predefined time threshold k, then receiving the aperiodic CSI-RS by the terminal device according to a beam indicated by the target TCI state.
35. (Original) The method according to claim 30, wherein, if a time interval between a time point of receiving the DCI message carrying the target TCI state for indicating the TCI state of the aperiodic CSI-RS and a time point of receiving the aperiodic CSI- RS indicated by the target TCI state is less than a pre-configured or predefined time threshold k, then:
receiving the aperiodic CSI-RS according to a beam, wherein the beam is used by the latest received aperiodic CSI-RS with a same resource identifier indicated by the target TCI state; or
receiving the aperiodic CSI-RS according to a beam used for receiving a Physical Downlink Shared Channel (PDSCH) in a same time slot as that in which the aperiodic CSI-RS is received; or
receiving the aperiodic CSI-RS according to a beam used for receiving the PDSCH most recent to a time point of receiving the aperiodic CSI-RS; or
receiving the aperiodic CSI-RS according to a beam pre-configured or activated by an RRC message or a MAC CE message; or
receiving the aperiodic CSI-RS according to a Physical Downlink Control Channel (PDCCH) beam.
36. -37. (Cancelled)
38. (Original) The method according to claim 30, wherein, if the TCI state table is a TCI state table corresponding to a Physical Uplink Control Channel (PUCCH), and the TCI state table comprises correspondence relationship between the TCI state and the channel type, the target TCI state indicates that a same QCL parameter is used for both the PUCCH and the channel type.
39.-69. (Cancelled)
70. (Original) A network-side device, comprising: a processor; and
a storage configured to store a computer-executable instruction, wherein when the computer-executable instructions is executed, the processor performs the method according to 1.
71. (Original) A terminal device, comprising: a processor; and a storage configured to store a computer-executable instruction, wherein when the computer-executable instructions is executed, the processor performs a method of sending a transmission configuration indication (TCD) state, applied to a terminal device, comprising:
receiving a TCI state table and an identifier of a link type, a channel, a Reference Signal (RS) type or a Control Resource Set (CORESET) corresponding to the TCI state table, wherein the TCI state table is generated by a network-side device through selecting, based on the link type, the channel, the RS type or the CORESET, at least one TCI state from a plurality of candidate TCI states configured in advance, the TCI state table comprises correspondence relationship between a TCI state and an RS set, or correspondence relationship among the TCI state, the RS set, and a QCL type, or correspondence relationship between the TCI state and a channel type;
establishing a TCI state table corresponding to the link type, the channel, the RS type or the CORESET based on the TCI state table and the identifier of the link type, the channel, the RS type or the CORESET corresponding to the TCI state table;
receiving TCI state indication information, wherein the TCI state indication information carries a target TCI state in the TCI state table.
72. (Cancelled)
73. (Original) The terminal device according to claim 71, wherein, in a case that the target TCI state is used to indicate the TCI state of a control channel, the TCI state indication information is received through a Radio Resource Control (RRC) protocol message, or is obtained through receiving a RRC message and a Media Access Control (MAC) Control Element (CE) message; or in a case that the target TCI state is used to indicate the TCI state of a data channel, the TCI state indication information is received through an RRC message, or is obtained through receiving an RRC message and a MAC CE message, or is received through a Downlink Control Information (DCI) message.
74. (Original) The terminal device according to claim 71, wherein, in a case that the target TCI state is used to indicate the TCI state of a reference signal and a type of the reference signal belongs to a periodic reference signal or a semi-persistent reference signal, the TCI state indication information is obtained through receiving a Radio Resource Control (RRC) message, or is obtained through receiving an RRC message and a Media Access Control (MAC) Control Element (CE) message, or in a case that the target TCI state is used to indicate the TCI state of a reference signal and a type of the reference signal belongs to an aperiodic reference signal, the TCI state indication information is received through a Downlink Control Information (DCI) message.
Examiner’s Statement od Reason for Allowance 
1.	claims 1-3, 5, 10, 13, 18, 20, 22, 27-30, 34-35, 38, 70-71 and 73-74 are allowed.
2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20180091276 and 62581293 (provisional version) either individually or in combination fail to teach a method for sending a transmission configuration indication (TCI) state, applied to a network-side device, wherein after sending the TCI state 
table and the identifier of the link type, a channel, a RS type or a CORESET corresponding to the TCI state table, the method further comprises: sending TCI state indication 
information, wherein the TCI state indication information carries a target TCI state in the TCI state table. The same closest prior arts also fail to teach a terminal device comprising a processor to receive TCI state indication information, wherein the TCI 
state indication information carries a target TCI state in the TCI state table.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466